DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al (US 2009/0194732) in view of Hoshikawa et al (US 2017/0306521).
A crystal manufacturing device, comprising: a crucible 3 to hold a source material therein; a crucible support 6 that supports the crucible from below; a crucible support shaft 7 that is connected to the crucible support from below and vertically movably supports the crucible and the crucible support; a tubular furnace core tube 1 that surrounds the crucible, the crucible support and the crucible support shaft; a tubular furnace inner tube 5 that surrounds the furnace core tube; and a resistive heating element 4 comprising a heat-generating portion placed in a space between the furnace core tube and the furnace inner tube. Luo et al teaches the tubular furnace core tube 1 is made of alumina ([0022]), and alumina has a melting point not less than 1900°C.
Luo et al does not explicitly teach, wherein melting points of the furnace inner tube are not less than 1900°C, and wherein a thermal conductivity of a portion of the furnace core tube located directly next to the crucible in a radial direction of the furnace core tube is higher than a thermal conductivity of the furnace inner tube. Luo et al teaches the furnace inner tube 5 is made of thermal insulation ([0022]), however is silent to the material of construction.
In a crystal growth apparatus, Hoshikawa et al teaches a thermal insulator layer 33 is disposed between the heat-resistant wall 32 and the supporting cylinder member 34 and the thermal insulator layer 33 contains alumina fibers that are aggregated to a prescribed density, and is formed to have a porous nature, to have heat resistance, and to have thermal insulating property (Fig 3; [0080]-[0090]). Hoshikawa et al also teaches the heat resistant walls contains zirconia ([0034]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Luo et al by making the thermal insulation from zirconia or alumina fibers that are aggregated to a prescribed density, and is formed to have a porous nature, to have heat resistance, and to have thermal insulating property, as taught by Hoshikawa et al, because the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07). Also, alumina and zirconia have a melting point greater than 1900°C because applicant teaches using alumina and zirconia.
In regards to a thermal conductivity of a portion of the furnace core tube located directly next to the crucible in a radial direction of the furnace core tube is higher than a thermal conductivity of the furnace inner tube, the combination of Luo et al and Hoshikawa et al teaches an alumina tube 1 and resistive heater 4 and porous alumina fiber insulation; therefore the alumina tube 1 inherently has a higher thermal conductivity to allow the crucible within the tube 1 to be heater by the heater 4 than the porous insulation that is designed to a thermal insulating property.
In regards to a gallium oxide manufacturing device, this limitation merely recites an intended use of the apparatus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here, the combination of Luo et al and Hoshikawa et al teaches all of the structural limitations of the apparatus. Furthermore, the combination of Luo et al and Hoshikawa et al teaches using a vertical Bridgman furnace for gallium oxide crystal growth (Hoshikawa Abstract).
Referring to claim 3, the combination of Luo et al and Hoshikawa et al teaches a core tube 1 and a lid 18 and thermal insulator 41 thereon, which a plate-shaped member that covers an opening at an upper end of the furnace core tube; and a heat-retention material placed on the plate-shaped member (Luo Fig 1; Hoshikawa [0087]-[0091], Fig 3).
Referring to claim 4, the combination of Luo et al and Hoshikawa et al teaches an alumina tube 1 and the heat resistant walls contains zirconia (Hoshikawa [0034]). The selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).
Referring to claim 5, the combination of Luo et al and Hoshikawa et al teaches Pt-Rh alloy crucible (Hoshikawa [0076]). The selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).
Referring to claim 6, the combination of Luo et al and Hoshikawa et al teaches a crucible support 28 comprises a first block as the uppermost portion comprising a zirconia-based ceramic (zirconia) and directly in contact with the crucible, and a second block 24 (alumina shaft) located under the first block, comprising an alumina-based ceramic and not in contact with the crucible (Hoshikawa Fig 3, [0071]-[0081]). The selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).
Referring to claim 7, the combination of Luo et al and Hoshikawa et al teaches the furnace inner tube (heat resistant wall 32 is surrounded by a heat-retention layer from side (insulator layer 33), above (lid 18) and below (bottom portion 22), the heat-retention layer is vertically separated into two sections, an upper heat-retention layer 18 and a lower heat-retention layer 22, the upper heat-retention layer and the lower heat-retention layer vertically sandwich a gap, and the gap (supporter 34) is provided so as not to be horizontally continuous from the inside to the outside of the heat-retention layer (Hoshikawa Fig 3.


Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Luo et al (US 2009/0194732). Luo et al teaches a furnace core tube made of alumina. Luo et al does not teach, suggest or provide any rationale for a furnace core tube comprises a first portion including the portion located directly next to the crucible in the radial direction of the furnace core tube and a second portion other than the first portion, and a thermal conductivity of the first portion is higher than a thermal conductivity of the second portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714